DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 5-7, 9, 11-12, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US# 2018/0091262 hereinafter referred to as Jung) in view of Kim et al. (US# 2019/0181941 hereinafter referred to as Kim).

	RE Claim 1, Jung discloses a method for wireless communication at a user equipment (UE) (See Jung FIG 17; Summary), 2comprising: 
	3receiving a plurality of transmission beams (See Jung FIG 17; [0054], [0168] – BS transmitting reference signals/beam training signals); 
	4reporting channel state information (CSI) for the plurality of transmission 5beams (See Jung FIG 17; [0168] – UE reporting beam feedback/optimal beam pair and candidate beam pair information); 
	6receiving an indication of a transmission beam of the plurality of 7transmission beams based at least in part on the reported CSI (See Jung FIG 17; [0172] – at step 1735, base station 1701 may transmit a reception beam change request including the changed reception beam information to the terminal 1703; reception beam change implies indication of both transmission and reception beam pair), wherein the first transmission 8beam is configured to convey initial transmissions to the UE (See Jung FIG 17 - 1710); 
	9identifying a second transmission beam of the plurality of transmission beams 10based at least in part on the indication, wherein the second transmission beam is See Jung FIG 17; [0172] – second retransmission beam is also indicated); 
	12failing to receive or decode, during a first interval, a first transmission of user 13data over the first transmission beam (See Jung FIG 17; [0169]-[0171] – failing to decode transmission); 
	14transmitting a negative acknowledgment (NACK) message based at least in 15part on the failure to receive or decode the first transmission (See Jung FIG 17; [0170] – sending NACK); and 
	16receiving, during a subsequent interval, a second transmission of the user data 17over the second transmission beam (See Jung FIG 17; [0172] – receiving retransmission using retransmission beam).
	Jung does not specifically disclose the indication indicating the first transmission beam which conveys initial transmission to the UE; or
	Failing, after identifying the second transmission beam, to receive or decode the first transmission; or
	Switching to the second transmission beam in response to failing to receive or decode the first transmission.
	However, Kim teaches of 
	transmitting an indication to the UE indicating the first transmission beam which conveys initial transmission to the UE (See Kim [0258], [0270] – indicating to the UE first beam which is primary beam);
See Kim [0270] – secondary beam is predetermined before failure is detected); and
	Switching to the second transmission beam in response to failing to receive or decode the first transmission (See Kim [0270] – switching to predetermined secondary beam after failure is detected).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Jung, comprising the indication indicating the first transmission beam which conveys initial transmission to the UE; failing, after identifying the second transmission beam, to receive or decode the first transmission; and switching to the second transmission beam in response to failing to receive or decode the first transmission, as taught in Kim. One is motivated as such in order to provide a rapid channel change when compensating for issues with the primary beam (See Kim Background; Summary).

	RE Claim 2, Jung, modified by Kim, discloses a method as set forth in claim 1 above, further comprising: 
	2switching from a first receive beam that corresponds to the first transmission 3beam to a second receive beam that corresponds to the second transmission beam in response to failing to receive or decode the first transmission (See Kim [0270] – switching to predetermined secondary beam after failure is detected).

Claim 5, Jung, modified by Kim, discloses a method as set forth in claim 1 above, wherein a spatial diversity between the first 2transmission beam and the second transmission beam exceeds a threshold (See Jung [0072], [0077] – retransmission using beam diversity that are not adjacent to failed beam; retransmission beam is selected such that it is far enough away (threshold) that it won’t fail if the primary beam fails).

	RE Claim 6, Jung, modified by Kim, discloses a method as set forth in claim 1 above, wherein the indication indicates the second 2transmission beam (See Jung FIG 17; [0172] – at step 1735, base station 1701 may transmit a reception beam change request including the changed reception beam information to the terminal 1703; reception beam change implies indication of both transmission and reception beam pair).

	RE Claim 7, Jung, modified by Kim, discloses a method as set forth in claim 6 above, wherein receiving the indication of the first 2transmission beam and the second transmission beam comprises receiving a control message 3comprising a first field for indicating the first transmission beam for the first transmission and 4a second field for indicating the second transmission beam for the second transmission (See Jung FIG 17 – step 1735).

	RE Claim 9, Jung discloses a method for wireless communication at a wireless device, 2comprising: 
See Jung FIG 17; [0054], [0168] – BS transmitting reference signals/beam training signals); 
	4receiving channel state information (CSI) for the plurality of transmission 5beams, the CSI comprising CSI reported by a user equipment (UE) (See Jung FIG 17; [0168] – UE reporting beam feedback/optimal beam pair and candidate beam pair information); 
	6identifying a first transmission beam and a second transmission beam of the 7plurality of transmission beams based at least in part on the CSI (See Jung FIG 17; [0168]-[0172] – BS determining optimal beam pair and candidate beam pair); 
	8transmitting, to the UE, an indication of a transmission beam based at 9least in part on the reported CSI (See Jung FIG 17; [0172] – at step 1735, base station 1701 may transmit a reception beam change request including the changed reception beam information to the terminal 1703; reception beam change implies indication of both transmission and reception beam pair), wherein the first transmission beam is configured to convey 10initial transmissions to the UE (See Jung FIG 17 - 1710) and the second transmission beam is configured to convey 11retransmissions to the UE (See Jung FIG 17; [0172] – second retransmission beam is also indicated); 
	12transmitting, to the UE during a first interval, a first transmission of user data 13over the first transmission beam (See Jung FIG 17 - 1710); 
	14failing to receive or decode an acknowledgment (ACK) message in response 15to the first transmission (See Jung FIG 17; [0169]-[0171] – failing to decode transmission); and 
See Jung FIG 17; [0172] – retransmission using retransmission beam).
	Jung does not specifically disclose the indication indicating the first transmission beam which conveys initial transmission to the UE; or
	Failing, after identifying the second transmission beam, to receive or decode the first transmission; or
	Switching to the second transmission beam in response to failing to receive or decode the first transmission.
	However, Kim teaches of 
	the indication indicating the first transmission beam which conveys initial transmission to the UE (See Kim [0258], [0270] – indicating to the UE first beam which is primary beam);
	Failing, after identifying the second transmission beam, to receive or decode the first transmission (See Kim [0270] – secondary beam is predetermined before failure is detected); and
	Switching to the second transmission beam in response to failing to receive or decode the first transmission (See Kim [0270] – switching to predetermined secondary beam after failure is detected).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Jung, comprising the indication indicating the first transmission beam which See Kim Background; Summary).

	RE Claim 11, Jung, modified by Kim, discloses a method as set forth in claim 9 above, further comprising: 
	2computing a plurality of spatial diversity values between transmission beams 3of the plurality of transmission beams See Jung [0072], [0077] – determining beam diversity); and
	4selecting the first transmission beam and the second transmission beam based 5at least in part on determining that a spatial diversity value computed between the first 6transmission beam and the second transmission beam exceeds a threshold (See Jung [0072], [0077] – retransmission using beam diversity that are not adjacent to failed beam; retransmission beam is selected such that it is far enough away (threshold) that it won’t fail if the primary beam fails).

	RE Claim 12, Jung, modified by Kim, discloses a method as set forth in claim 11 above, further comprising: 
	2computing a plurality of channel quality values for the plurality of 3transmission beams based at least in part on the CSI reported by the UE (See Jung [0052] – determining beams that maximize quality metrics), wherein computing 4the plurality of spatial diversity values comprises: 
	5computing the plurality of spatial diversity values between 6transmission beams of a subset of the plurality of transmission beams having channel 7quality values exceeding a second threshold, wherein the subset of the plurality of 8transmission beams comprises the first transmission beam and the second 9transmission beam (See Jung [0072], [0077] – candidate beams are beams that satisfy quality metrics; among the candidate beams, beam diversity is then considered (i.e. not selecting retransmission beam that is too close to primary beam)).

	RE Claim 18, Jung, modified by Kim, discloses a method as set forth in claim 9 above, wherein a spatial diversity between the first 2transmission beam and the second transmission beam exceeds a threshold (See Jung [0072], [0077] – retransmission using beam diversity that are not adjacent to failed beam; retransmission beam is selected such that it is far enough away (threshold) that it won’t fail if the primary beam fails).

	RE Claim 19, Jung, modified by Kim, discloses a method as set forth in claim 9 above, wherein the indication indicates the second 2transmission beam (See Jung FIG 17; [0172] – at step 1735, base station 1701 may transmit a reception beam change request including the changed reception beam information to the terminal 1703; reception beam change implies indication of both transmission and reception beam pair).

Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US# 2018/0091262 hereinafter referred to as Jung) in view of Kim et al. (US# 2019/0181941 hereinafter referred to as Kim) and Kim et al. (US# 2020/0036430 hereinafter referred to as Kim ‘430).

	RE Claim 3, Jung, modified by Kim, discloses a method as set forth in claim 1 above. Jung, modified by Kim, does not specifically disclose further comprising:
	2receiving an indication of a plurality of periodic intervals during which the UE 3is scheduled to receive initial transmissions of user data, wherein the plurality of periodic 4intervals comprises the first interval.
	However, Kim ‘430 teaches of 
	2receiving an indication of a plurality of periodic intervals during which the UE 3is scheduled to receive initial transmissions of user data, wherein the plurality of periodic 4intervals comprises the first interval (See Kim ‘430 [0078]-[0079], [0233] – PDCCH scheduling transmissions and reception periods).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Jung, modified by Kim, comprising receiving an indication of a plurality of periodic intervals during which the UE 3is scheduled to receive initial transmissions of user data, wherein the plurality of periodic 4intervals comprises the first interval, as taught in Kim ‘430. One is motivated as such in order to reduce latency and delay (See Kim ‘430 [0007]-[0022]).

	RE Claim 16, Jung, modified by Kim, discloses a method as set forth in claim 9 above. Jung, modified by Kim, does not specifically disclose further comprising: 	2transmitting an indication of a plurality of periodic intervals during which the 3UE is scheduled to receive initial transmissions of user data, wherein the plurality of periodic 4intervals comprises the first interval.
	However, Kim ‘430 teaches of 
	2transmitting an indication of a plurality of periodic intervals during which the 3UE is scheduled to receive initial transmissions of user data, wherein the plurality of periodic 4intervals comprises the first interval (See Kim ‘430 [0078]-[0079], [0233] – PDCCH scheduling transmissions and reception periods).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Jung, modified by Kim, comprising transmitting an indication of a plurality of periodic intervals during which the 3UE is scheduled to receive initial transmissions of user data, wherein the plurality of periodic 4intervals comprises the first interval, as taught in Kim ‘430. One is motivated as such in order to reduce latency and delay (See Kim ‘430 [0007]-[0022]).

Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US# 2018/0091262 hereinafter referred to as Jung) in view of Kim et al. (US# 2019/0181941 hereinafter referred to as Kim) and Dong et al. (US# 2019/0327751 hereinafter referred to as Dong).

	RE Claim 4, Jung, modified by Kim, discloses a method as set forth in claim 1 above. Jung, modified by Kim, does not specifically disclose wherein receiving the second transmission of 2the user data during the subsequent interval comprises receiving control information in a control channel that indicates a location of the user data in a data channel.
	However, Dong teaches of wherein receiving the second transmission of 2the user data during the subsequent interval comprises receiving control information in a control channel that indicates a location of the user data in a data channel (See Dong [0126]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Jung, modified by Kim, wherein receiving the second transmission of 2the user data during the subsequent interval comprises receiving control information in a control channel that indicates a location of the user data in a data channel, as taught in Dong. One is motivated as such in order to reduce performance loss from resource re-allocation (See Dong Summary).

	RE Claim 17, Jung, modified by Kim, discloses a method as set forth in claim 9 above. Jung, modified by Kim, does not specifically disclose wherein transmitting the second transmission of 2the user data during the subsequent interval comprises transmitting control information in a control channel that indicates a location of the user data in a data channel.
See Dong [0126]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Jung, modified by Kim, wherein transmitting the second transmission of 2the user data during the subsequent interval comprises transmitting control information in a control channel that indicates a location of the user data in a data channel, as taught in Dong. One is motivated as such in order to reduce performance loss from resource re-allocation (See Dong Summary).

Claims 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US# 2018/0091262 hereinafter referred to as Jung) in view of Kim et al. (US# 2019/0181941 hereinafter referred to as Kim) and Kim et al. (US# 2020/0136680 hereinafter referred to as Kim ‘680).

	RE Claim 8, Jung, modified by Kim, discloses a method as set forth in claim 1 above. Jung, modified by Kim, does not specifically disclose wherein identifying the second transmission 2beam comprises: 
	3determining a mapping between the first transmission beam and the second 4transmission beam based at least in part on a table.

	3determining a mapping between the first transmission beam and the second 4transmission beam based at least in part on a table (See Kim ‘680 FIG 4; [0070] – determining second beam based on mapping table between first and second beam).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Jung, modified by Kim, wherein identifying the second transmission 2beam comprises: 
	3determining a mapping between the first transmission beam and the second 4transmission beam based at least in part on a table, as taught in Kim ‘680. One is motivated as such in order to efficiently utilize resources and lower error rates (See Kim ‘680 [0018]).

	RE Claim 20, Jung, modified by Kim, discloses a method as set forth in claim 9 above. Jung, modified by Kim, does not specifically disclose further comprising: 2generating a table that provides mappings between primary and fallback 3transmission beams based at least in part on the CSI; and 4transmitting, to the UE, the table, wherein the table comprises a mapping 5between the first transmission beam and the second transmission beam.
	However, Kim ‘680 teaches of 
See Kim ‘680 FIG 4; [0070]); and 
	4transmitting, to the UE, the table, wherein the table comprises a mapping 5between the first transmission beam and the second transmission beam (See Kim ‘680 FIG 4; [0070] – determining second beam based on mapping table between first and second beam).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Jung, modified by Kim, further comprising: 2generating a table that provides mappings between primary and fallback 3transmission beams based at least in part on the CSI; and 4transmitting, to the UE, the table, wherein the table comprises a mapping 5between the first transmission beam and the second transmission beam, as taught in Kim ‘680. One is motivated as such in order to efficiently utilize resources and lower error rates (See Kim ‘680 [0018]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US# 2018/0091262 hereinafter referred to as Jung) in view of Kim et al. (US# 2019/0181941 hereinafter referred to as Kim) and Cirik et al. (US# 2019/0306765 hereinafter referred to as Cirik).

	RE Claim 10, Jung, modified by Kim, discloses a method as set forth in claim 9 above. Jung, modified by Kim, does not specifically disclose wherein transmitting the 
	However, Cirik teaches of wherein transmitting the plurality of 2transmission beams comprises transmitting the first transmission beam from a first 3transmission/reception point (TRP) and the second transmission beam from a second TRP (See Cirik FIG 20B; [0196] – first and second beams coming from a first and second TRP).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Jung, modified by Kim, wherein transmitting the plurality of 2transmission beams comprises transmitting the first transmission beam from a first 3transmission/reception point (TRP) and the second transmission beam from a second TRP, as taught in Cirik. One is motivated as such in order to assist in beam failure recovery (See Cirik [0196]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US# 2018/0091262 hereinafter referred to as Jung) in view of Kim et al. (US# 2019/0181941 hereinafter referred to as Kim) and Barbieri et al. (US# 2013/0051265 hereinafter referred to as Barbieri).

RE Claim 14, Jung, modified by Kim, discloses a method as set forth in claim 9 above. Jung, modified by Kim, does not specifically disclose wherein receiving the CSI comprises receiving 2the CSI reported by the UE from a base station.
	However, Barbieri teaches of wherein receiving the CSI comprises receiving 2the CSI reported by the UE from a base station (See Barbieri [0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Jung, modified by Kim, wherein receiving the CSI comprises receiving 2the CSI reported by the UE from a base station, as taught in Barbieri. One is motivated as such in order to determine an amount of interference caused by the first BS to UEs served by another BS (See Barbieri [0069]).

	RE Claim 15, Jung, modified by Kim, and Barbieri, discloses a method as set forth in claim 14 above, wherein identifying the first transmission beam and the second transmission beam comprises receiving the indication of the first transmission beam and the second transmission beam from the base station (See Kim [0258], [0270] – receiving indication of first and second transmission beams from BS).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2019/0181941 hereinafter referred to as Kim) in view of Liu et al. (US# 2014/0293770 hereinafter referred to as Liu).

RE Claim 28, Kim discloses a method for wireless communication at a user equipment (UE) (See Kim FIG 1), 2comprising: 
	3receiving a plurality of transmission beams (See Kim [0270] – receiving multi-beam pairs); 
	4reporting channel state information (CSI) for the plurality of transmission 5beams (See Kim [0260] – UE reporting CSI measurements of beams); 
	6receiving an indication of a transmission beam of the plurality of 7transmission beams based at least in part on the reported CSI (See Kim [0258], [0270] – receiving indication of which beams are to be used based on CSI measurements), wherein the first transmission 8beam is configured to convey initial transmissions to the base station (See Kim [0258], [0270] – i.e. primary beam; beams can be used for both directions (i.e. DL and UL)); 
	9identifying a second transmission beam of the plurality of transmission beams 10based at least in part on the indication, wherein the second transmission beam is configured to 11convey retransmissions to the base station (See Kim [0258], [0270] – i.e. secondary beam; beams can be used for both directions (i.e. DL and UL)); 
	transmitting12coimc, during a first interval, a first transmission of user 13data over the first transmission beam (See Kim [0258], [0270] – UE transmitting on UL using primary beam).
	Kim does not specifically disclose  
	Receiving, after identifying the second transmission beam, a negative acknowledgment (NACK) message based at least in 15part on the first transmission; and 

	transmitting, during a subsequent interval, a second transmission of the user data over the second transmission beam based at least in part on receiving the NACK message.
	However, Liu teaches of
	Receiving, after identifying the second transmission beam, a negative acknowledgment (NACK) message based at least in 15part on the first transmission (See Liu FIG 10; [0068] – UE receiving NACK from base station); and 
	switching to the second transmission beam in response to receiving the NACK message (See Liu FIG 10; [0068] – based on received NACK, UE changing transmission beams); and 
	transmitting, during a subsequent interval, a second transmission of the user data over the second transmission beam based at least in part on receiving the NACK message (See Liu FIG 10; [0068] – UE retransmitting on different beam (i.e. higher priority beam) based on received NACK).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Kim, comprising receiving, after identifying the second transmission beam, a negative acknowledgment (NACK) message based at least in 15part on the first transmission; and switching to the second transmission beam in response to receiving the NACK message; and transmitting, during a subsequent interval, a second transmission of the user data over the second transmission beam based at least in part See Liu Background; Summary).

	RE Claim 29, Kim, modified by Liu, discloses a method, as set forth in claim 28 above, wherein the indication indicates the second transmission beam (See Kim [0258], [0270] – indicating both primary and secondary beams).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2019/0181941 hereinafter referred to as Kim) in view of Liu et al. (US# 2014/0293770 hereinafter referred to as Liu) and Kim et al. (US# 2020/0136680 hereinafter referred to as Kim ‘680).

	RE Claim 30, Kim, modified by Liu, discloses a method, as set forth in claim 28 above. Kim, modified by Liu, does not specifically disclose wherein identifying the second transmission beam comprises: 
	determining a mapping between the first transmission beam and the second transmission beam based at least in part on a table
	However, Kim ‘680 teaches of wherein identifying the second transmission 2beam comprises: 
	3determining a mapping between the first transmission beam and the second 4transmission beam based at least in part on a table (See Kim ‘680 FIG 4; [0070] – determining second beam based on mapping table between first and second beam).

	3determining a mapping between the first transmission beam and the second 4transmission beam based at least in part on a table, as taught in Kim ‘680. One is motivated as such in order to efficiently utilize resources and lower error rates (See Kim ‘680 [0018]).



Allowable Subject Matter
Claims 21-27 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art discloses sidelink communication and beamforming with feedback (See Chen and Ganesan) as well as wireless communication with a first and second beam determination (See Claims 1 and 9 above). However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “A method for wireless communication at a first user equipment (UE), 2comprising:3
	transmitting a plurality of transmission beams; 
	4receiving, from a base station, an indication of a first transmission beam of the 5plurality of transmission beams based at least in part on channel state information (CSI) 6reported to the base station by a second UE, wherein the first transmission beam is configured 7to convey initial transmissions from the first UE to the second UE; 
	8identifying a second transmission beam of the plurality of transmission beams 9based at least in part on the indication, wherein the second transmission beam is configured to 10convey retransmissions from the first UE to the second UE; 
	11transmitting, to the second UE during a first interval, a first transmission of 12user data over the first transmission beam; 

Attorney Docket No. PR667.01 (103038.2083)Qualcomm Ref. No. 19428273	15transmitting, to the second UE during a subsequent interval, a second 16transmission of the user data over the second transmission beam based at least in part on the 17failure to receive or decode the ACK message”, as claimed (emphasis added).


Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Kim and Liu references).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477